Case 1:19-cv-03472-VM-KNF Document 158 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        3/31/2021
----------------------------------------X
GENERAL ELECTRIC COMPANY,               :
                                        :
     Plaintiff/Counterclaim Defendant, : 19 Civ. 3472 (VM)
                                        :
     - against -                        :     ORDER
                                        :
APR ENERGY PLC,                         :
                                        :
     Defendant/Counterclaim Plaintiff, :
                                        :
APR ENERGY HOLDINGS LIMITED,            :
POWER RENTAL OP CO AUSTRALIA LLC,       :
AND POWER RENTAL ASSET CO TWO LLC,      :
                                        :
     Third-Part Plaintiffs,             :
                                        :
     - against –                        :
                                        :
GENERAL ELECTRIC COMPANY,               :
                                        :
     Third-Party Defendant.             :
----------------------------------------X
VICTOR MARRERO, United States District Judge.

      Consistent with the Court’s Individual Practices, the

parties in the above captioned matter filed letter motions

requesting authorization to redact certain material and file

a number of exhibits under seal. (See “Letter Motions,” Dkt.

Nos. 143 & 151.)        In particular, the parties’ respective

memoranda of law and Local Rule 56.1 counterstatements of

fact, filed on March 29, 2021 in connection with pending

motions for summary judgment, contain material designated

Confidential, Highly Confidential, or Attorneys’ Eyes Only

under the governing protective order. (See Dkt. No. 78.)
Case 1:19-cv-03472-VM-KNF Document 158 Filed 03/31/21 Page 2 of 2




Further consistent with the Court’s Individual Practices, the

parties filed unredacted copies under seal with the Court and

redacted copies in the public docket. Materials may remain

under seal “if the sealing order is narrowly tailored to

achieve that aim.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 124 (2d Cir. 2006). Accordingly, it is hereby

      ORDERED that the letter motions to seal (Dkt. Nos. 143

& 151) are GRANTED.

SO ORDERED.

Dated:      New York, New York
            31 March 2021

                                    ___________________________
                                           Victor Marrero
                                             U.S.D.J.
